Citation Nr: 0922290	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  04-11 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, as secondary to service-connected diabetes mellitus 
type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from March and May 2003 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, inter alia, denied service 
connection for coronary artery disease as secondary to 
service-connected diabetes mellitus type II.

The Veteran testified at the RO before a Decision Review 
Officer, in April 2005; a copy of the hearing transcript is 
contained in the claims file.  However, on May 17, 2006, the 
appellant failed to appear for a scheduled hearing before a 
Veterans Law Judge at the RO.  The appellant and his 
representative have neither given good cause for failure to 
appear nor asked that the hearing be rescheduled; therefore, 
the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 
(2008).

This case was remanded in March 2007 for additional 
development; it is again before the Board for further 
appellate review. 


FINDINGS OF FACT

There is no competent medical evidence showing the Veteran's 
coronary artery disease is a result of, or proximately due 
to, a service-connected disability.


CONCLUSION OF LAW

Coronary artery disease is not proximately due to, or 
aggravated, by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  
Specifically, the Veteran was not informed as to what was 
needed to establish service connection on a secondary basis 
until after the initial unfavorable AOJ decision.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter(s) sent to the 
appellant in April 2005 that fully addressed all elements.  
The letter informed the appellant of what evidence was 
required to substantiate the claim(s) and of the appellant's 
and VA's respective duties for obtaining evidence.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her or his claim and given 
ample time to respond, but the AOJ also readjudicated the 
case by way of a March 2009 supplemental statement of the 
case issued after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although this notice was not provided until 
April 2007, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded VA medical examinations in January 
2003, May 2008 and November 2008.  The Board notes that the 
Veteran has indicated that there are records reflecting 
treatment for his service-connected diabetes mellitus type II 
with Aetna Health Insurance Company.  He had submitted a 
release form which did not include the address for Aetna.  On 
remand, the RO requested that the Veteran return a signed 
release form for Aetna with the correct address included; the 
Veteran did not return the form.  As such, the Board finds 
that VA has substantially complied with the Board's March 
2007 remand, and further development is not required. See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Secondary Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was an amendment to the provisions 
of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, supra, it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the Veteran to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection may be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.

The Veteran contends that his coronary artery disease is a 
result of his service-connected diabetes mellitus type II.  
He has indicated that his diabetes mellitus type II began in 
1987 and led to his coronary artery disease. 

Private medical records show that the Veteran came to the 
emergency room in January 1994 with a new onset of chest 
pain.  A myocardial infarction was ruled out.  An 
echocardiogram revealed concentric left ventricular 
hypertrophy.  He was admitted in February 1994 with a history 
of hypertension and underwent a cardiac catheterization on 
February 24, 1994.  These records reflect a medical history 
of hypertension and coronary artery disease.  He was 
discharged on March 2, 1994.  

The evidence of record contains private and VA medical record 
and examination reports.  Some of the examination reports 
were preformed for determination of the Veteran's disability 
with the Social Security Administration.  None of these 
records reflect a diagnosis of or treatment for diabetes 
mellitus until September 1997.  In fact, a May 1995 
outpatient evaluation of the Veteran performed by Diagnostic 
Cardiology reflects that the Veteran was not diabetic.  In 
his May 1995 claim for disability benefits from the Social 
Security Administration, the Veteran did not indicate that he 
had diabetes mellitus.  The evidence of record shows 
diagnosis of diabetes mellitus in 1997, and ongoing treatment 
beginning at that time.

A January 2003 VA examination report shows that the Veteran 
had no acute cardiopulmonary disease.  The examiner diagnosed 
diabetes mellitus type II, arterial hypertension and coronary 
artery disease status post triple coronary artery bypass 
graft with an estimated MET greater than 7.  The examiner 
noted that, due to the fact that the Veteran was diagnosed as 
having diabetes mellitus in 1997, as reflected by VA medical 
records, it appears that the coronary artery disease pre-
existed the diabetes mellitus and apparently the hypertension 
pre-existed the coronary artery disease and the diabetes 
mellitus.  In the Veteran's case, due to the presence of 
diabetes mellitus, coronary artery disease will and can 
worsen  The examiner noted that, at the time of the 
examination, he had been stable from his coronary artery 
disease, although he did claim that he had an construction of 
the graft that was placed in 1994.  The examiner indicated 
that he had no record of this and that if the Veteran was 
able to provide such evidence, he would have to say that 
diabetes mellitus had been one of the factors that have 
worsened his coronary artery disease because of the plaque 
formation that occurred on the grafts after their placement 
in 1994.  

A May 2008 VA examination report shows that the examiner 
noted that the Veteran had diabetes mellitus which had been 
discovered on a routine physical examination with a private 
physician when he complained of polydipsia, sweating and 
dizzy spells.  The examiner noted that the examination 
reflected diabetes.  The examiner noted that the Veteran's 
medications had been adjusted over time and that he had been 
placed on insulin therapy eight to nine months prior.  The 
examiner noted that the Veteran underwent a CABG in 1994, 
which he associated with diabetes mellitus.  The examiner 
opined that the Veteran's coronary artery disease was a 
complication of his diabetes mellitus.  The examiner provided 
the rationale that the Veteran's diabetes mellitus had been 
poorly controlled, and he based his opinion upon the onset of 
the Veteran's diabetes mellitus and the duration of his 
diabetes.  

A November 2008 VA examination report shows that the Veteran 
was diagnosed with coronary artery disease status post 
coronary artery bypass time three in 1994, which was stable 
at the time of the examination.  There was no evidence of 
residual ischemia.  The examiner opined that the Veteran's 
coronary artery disease was not caused or aggravated by his 
service-connected diabetes mellitus.  His rationale was that 
the Veteran was diagnosed with diabetes mellitus in 1997 and 
hypertension was diagnosed in 1992.  Cardiac surgery was 
performed in 1994 due to coronary artery disease.  The 
examiner noted that hypertension and coronary artery disease 
preceded diabetes mellitus.  The examiner indicated that 
coronary artery disease was not aggravated by diabetes 
mellitus in view that the Veteran has been stable; evidence 
from a 2007 stress test was negative for residual ischemia 
and an echocardiogram with preserved left ventricular 
ejection fraction values were all within normal limits.  The 
examiner added that coronary artery disease did not begin 
during service and was not aggravated as a result of some 
incident of active duty.  Coronary artery disease diagnosed 
after catheterism was found with three vessels which were 
occluded in 1994.  The examiner concluded that the etiology 
of the coronary artery disease was unknown.  

Based upon the evidence of record, the Board finds that 
service connection is not warranted for the Veteran's 
coronary artery disease as secondary to his service-connected 
diabetes mellitus. 

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
found that a medical opinion cannot be disregarded solely 
because it is based upon history provided by the Veteran 
without also evaluating the credibility and weight of the 
history upon which the opinion is predicated.  Competent 
medical evidence is defined as evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  38 
C.F.R. 
§ 3.159(a).  Competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  

As noted above, the Veteran contends that he was diagnosed 
with diabetes mellitus and began treatment in 1987.  The 
Board notes that the May 2008 examiner indicated that the 
Veteran's diabetes mellitus began in 1987, and bases her 
opinion on these circumstances.  As there are no records in 
the evidence to support this contention, it appears that this 
opinion is based on the Veteran's lay statements concerning 
the onset of his diabetes mellitus.  To the extent that the 
Veteran is offering these statements for the purpose of 
establishing the diagnosis of his diabetes mellitus, he is 
competent to do so.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  
 
The Veteran's medical records do not reflect any treatment 
for or diagnosis of diabetes mellitus prior to 1997.  With 
regard to credibility, in Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006), the Federal Circuit determined that 
the Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.

In the present case, although the Veteran has reported that 
his diabetes mellitus began in 1987, his medical records do 
not reflect a diagnosis of or treatment for diabetes mellitus 
until 1997.  Overall, the Board finds that the Veteran's 
reports concerning the timeframe of his onset of diabetes to 
be not credible, for the following reasons.  Treatment 
records beginning in 1992 are part of the clams file, 
including the records from his 1994 cardiac surgery, and none 
of these examiners diagnosed the Veteran with diabetes 
mellitus.  The May 1995 examiner actually noted the Veteran 
was not diabetic.  In fact, in his May 1995 application for 
Social Security Administration disability benefits, the 
Veteran did not indicate that he had diabetes mellitus.  The 
January 1994 private medical records noted that the Veteran 
had borderline elevated blood glucose, but there is no 
diagnosis of or treatment for diabetes mellitus until 1997.  
There is simply no medical evidence to support these 
contentions.

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

The May 2008 VA examiner opined that the Veteran's coronary 
artery disease was a result of his diabetes mellitus based 
upon the fact that the Veteran had diabetes mellitus for 
several years prior to this 1994 cardiac surgery; however, 
this opinion is based entirely on the Veteran's self-reported 
medical history, which, for the reasons cited above, is not 
considered to be credible based on the evidence of record.  
For this reason, the Board finds that this evidence is not of 
probative value. 

The January 2003 examiner noted that the Veteran was not 
diagnosed as having diabetes mellitus until 1997, and that 
the Veteran's hypertension preexisted his coronary artery 
disease, which preexisted his diabetes mellitus.  The 
examiner noted that, due to the presence of diabetes 
mellitus, coronary artery disease will and can worsen; 
however, the examiner noted that the Veteran's coronary 
artery disease was stable.  The examiner indicated that, if 
he had further evidence, he would have to say that diabetes 
mellitus had been one of the factors that has worsened his 
coronary artery disease, but he did not opine that the 
Veteran's diabetes mellitus had aggravated his coronary 
artery disease.  

A November 2008 VA examiner opined that the Veteran's 
coronary artery disease was not caused or aggravated by his 
service-connected diabetes mellitus, based upon the fact that 
the Veteran was diagnosed with diabetes mellitus in 1997 and 
hypertension in 1992 and did not undergo cardiac surgery due 
to coronary artery disease until 1994, and that the Veteran's 
coronary artery disease had been stable, based upon a 2007 
stress test and an echocardiogram.  

The Board finds that the January 2003 and November 2008 VA 
opinions are of probative value in this case.  These 
examiners based their opinions on the medical evidence in the 
record and provided a rationale for their opinions.  There is 
no competent evidence of record which provides a link between 
the Veteran's service-connected diabetes mellitus and his 
coronary artery disease.  As such, the evidence is against 
the Veteran's claim for service connection for coronary 
artery disease, as secondary to his service-connected 
diabetes mellitus, and the claim must be denied.

As noted, the Veteran has contended he has coronary artery 
disease as a result of his service-connected diabetes 
mellitus type II.  However, as a layperson, the Veteran is 
not competent to render opinion regarding medical diagnosis 
or medical opinion on etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for coronary artery disease, as secondary 
to service-connected diabetes mellitus type II is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


